      Case 2:07-cr-00248-WBS Document 1683 Filed 04/13/21 Page 1 of 2


     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     HANNAH LABAREE, #294338
2    Assistant Federal Defender
     801 I Street, 3rd Floor
3    Sacramento, CA 95814
     Telephone: (916) 498-5700
4
5    Attorney for Defendant
     BENJAMIN SANTOS CASTRO
6
                                   IN THE UNITED STATES DISTRICT COURT
7
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9    UNITED STATES OF AMERICA,                             )   Case No. 2:07-cr-00248-WBS-9
                                                           )
10                    Plaintiff,                           )
                                                           )   AMENDED NOTICE OF MOTION AND
11          v.                                             )   STIPULATION TO SET BRIEFING
                                                           )   SCHEDULE; ORDER
12   BENJAMIN SANTOS CASTRO,                               )
                                                           )   Judge: Hon. William B. Shubb
13                    Defendant.                           )   Date: May 31, 2021
                                                           )   Time: 9:00 A.M.
14
              The parties hereby request the following briefing schedule be set:
15
16            Defense Motion:                        May 3, 2021

17            Government Response:                   May 17, 2021
18            Defense Reply:                         May 24, 2021
19
              Hearing:                               June 1, 2021
20
21   DATED: April 12, 2021                                 Respectfully submitted,

22                                                         HEATHER E. WILLIAMS
23                                                         Federal Defender

24                                                         /s/ Hannah R. Labaree
                                                           HANNAH R. LABAREE
25                                                         Assistant Federal Defender
26                                                         Attorney for BENJAMIN SANTOS CASTRO
27
28
     [[Stipulation to Set Briefing Schedule; Order             -1-
     Case 2:07-cr-00248-WBS Document 1683 Filed 04/13/21 Page 2 of 2


     DATED: April 12, 2021                           PHILLIP A. TALBERT
1
                                                     Acting United States Attorney
2
                                                     /s/Jason Hitt
3                                                    JASON HITT
                                                     Assistant United States Attorney
4                                                    Attorney for Plaintiff
5
6
                                                     ORDER
7
                   The briefing schedule set forth in the parties’ filing is hereby ADOPTED.
8
9    Dated: April 13, 2021

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [[Stipulation to Set Briefing Schedule; Order     -2-
